UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 01-4703
ANTHONY ANDRE GRAVELY,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Western District of Virginia, at Danville.
                 Norman K. Moon, District Judge.
                          (CR-00-104)

                      Submitted: January 28, 2002

                      Decided: February 28, 2002

      Before MICHAEL and GREGORY, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

James R. Cromwell, VOGEL & CROMWELL, L.L.C., Roanoke, Vir-
ginia, for Appellant. John L. Brownlee, United States Attorney, Don-
ald R. Wolthuis, Assistant United States Attorney, Roanoke, Virginia;
Thomas E. Booth, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee.
2                      UNITED STATES v. GRAVELY
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Anthony Andre Gravely pled guilty pursuant to a plea agreement
to one count of possession with intent to distribute cocaine base in
violation of 21 U.S.C.A. § 841(a)(1) (West 2000 & Supp. 2001).
Gravely’s guilty plea was on the condition that he reserved his right
to appeal the district court’s denial of his motion to suppress evidence
seized from a car and from his person. On appeal, Gravely contends
the initial stop of the car at a traffic safety check point and the contin-
ued seizure of the car after the police officer observed a traffic safety
violation was in violation of his Fourth Amendment right to be free
from unreasonable searches and seizures. Finding no reversible error,
we affirm.

   We review the district court’s factual findings underlying a motion
to suppress for clear error, while reviewing the legal determinations
de novo. United States v. Rusher, 966 F.2d 868, 873 (4th Cir. 1992).
When a suppression motion has been denied, review of the evidence
is made in the light most favorable to the government. United States
v. Seidman, 156 F.3d 542, 547 (4th Cir. 1998).

   Rule 12(b)(3) of the Federal Rules of Criminal Procedure requires
that motions to suppress evidence must be made before trial. United
States v. Wilson, 115 F.3d 1185, 1190 (4th Cir. 1997). Failure to make
a motion to suppress before trial constitutes waiver. We find that
Gravely waived the issue of whether the initial stop at the traffic
safety checkpoint was in violation of the Fourth Amendment. See,
e.g., United States v. Restrepo-Rua, 815 F.2d 1327, 1329 (9th Cir.
1987) (the "failure to raise a particular ground in support of a motion
to suppress" constitutes waiver of that ground).

   We further find that the continued detention of the car based upon
the law enforcement officer’s observation of a violation of a traffic
                     UNITED STATES v. GRAVELY                       3
safety law was reasonable and with probable cause. Whren v. United
States, 517 U.S. 806, 810 (1996). In addition, we find the driver con-
sented to the search of the vehicle.

  Accordingly, we affirm the conviction and sentence. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                         AFFIRMED